     Case 3:20-cv-00482-LRH-WGC Document 8 Filed 09/21/20 Page 1 of 2




 1   David C. O’Mara (SBN 08599)
 2   THE O’MARA LAW FIRM, P.C.
     311 E. Liberty Street
 3   Reno, Nevada 89501
 4   Telephone: 775-323-1321
     Fax: 775-323-4082
 5   david@omaralaw.net
 6
     John P. Kristensen
 7   (Pro Hac Vice Forthcoming)
 8   KRISTENSEN LLP
     12540 Beatrice Street, Suite 200
 9   Los Angeles, California 90066
10   Telephone: 310-507-7924
     Fax: 310-507-7906
11   john@kristensenlaw.com
12
     Attorneys for Plaintiffs
13
                     THE UNITED STATES DISTRICT COURT
14
                     DISTRICT OF NEVADA – RENO DIVISION
15
     KAREN DORIO, an individual,        ) Case No.: 3:20-cv-00482-LRH-WGC
16
     QUIANNA HUNT, an individual,       )
17   KELSEY JOHANSEN, an                ) COLLECTIVE ACTION
     individual,                        )
18
                                        ) PLAINTIFF KELSEY JOHANSEN’S
19                       Plaintiffs,    ) NOTICE OF VOLUNTARY
                                        ) DISMISSAL WITHOUT PREJUDICE
20
                                        ) PURSUANT TO FED. R. CIV. P.
21   vs.                                ) 41(a)(1)(A)(i)
                                        )
22
     KAMY KESHMIRI, an individual; )
23   JAMY KESHMIRI, an individual; ) Assigned to Hon. Larry R. Hicks
24   FANTASY GIRLS, LLC, a Nevada )
     limited liability corporation; DOE )
25   MANAGERS 1-3; and DOES 4-          )
26   100, inclusive,                    )
                                        )
27                       Defendants.    )
28                                      )
            PLAINTIFF KELSEY JOHANSEN’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
                                                 –1–
     Case 3:20-cv-00482-LRH-WGC Document 8 Filed 09/21/20 Page 2 of 2




 1         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), plaintiff Kelsey
 2   Johansen hereby voluntarily dismisses her individual claims without prejudice.
 3   The defendants in this matter have not served an answer or a motion for summary
 4   judgment in this matter as to plaintiff Kelsey Johansen’s individual claims.
 5
 6   Dated:         September 21, 2020            THE O’MARA LAW FIRM, P.C.&
 7                                                KRISTENSEN LLP
 8                                                /s/ David C. O’Mara
 9                                                David C. O’Mara
                                                  John P. Kristensen
10
11                                                Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
              PLAINTIFF KELSEY JOHANSEN’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                  PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
                                                   –2–
